DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/1/2021 has been entered.
	Claims 1-12 are pending and under examination.

2.	The double patenting rejection over claim 1 of U.S. Patent No. 9,980,470, in view of Buelow (PGPUB 2009/0098134) is withdrawn in view of the terminal disclaimer filed and approved on12/1/2021.  




Claim Objections
3.	Claim 1 is objected to because of the recitation “a C[Symbol font/0x67].  Appropriate correction to “C[Symbol font/0x67]” is required.

4.	Claims 2 and 4 are objected to because of the recitation “the constant region gene segment comprises C[Symbol font/0x6B]” (last line).  Appropriate correction to “the rat constant region gene segment is C[Symbol font/0x6B]” is required.

5.	Claims 3, 5, and 6 are objected to because of the recitation “the constant region gene segments comprise C[Symbol font/0x6C]2 and C[Symbol font/0x6C]3” (last 2 lines).  Appropriate correction to “the rat constant region gene segments are C[Symbol font/0x6C]2 and C[Symbol font/0x6C]3” is required.

6.	Claims 5 and 6 are objected to because of the recitation “at least V[Symbol font/0x6C]3-1 and V[Symbol font/0x6C]2-8” (line 4).  Appropriate correction to “V[Symbol font/0x6C]3-1 and V[Symbol font/0x6C]2-8” is required.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


8.	Claims 1 and 7-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buelow (PGPUB 2009/0098134), in view of both Jakobovitz et al. (WO 98/24893) and Brezinschek et al. (J. Immunol., 1995, 155: 190-202).  Jakobovitz is of record in the parent application 13/140,529.
Buelow teaches a transgenic rodent comprising a transgene containing a heterologous human immunoglobulin heavy chain locus and a transgene comprising a heterologous human immunoglobulin light chain locus, wherein the transgenes are functional, undergo rearrangements, and produce a repertoire of humanized antibodies ([0011]; [0012]; [0017]-[0019]; [0048]; [0123]; [0155]; [0171]).  Buelow teaches that the transgene comprising the heterologous human immunoglobulin heavy chain locus comprises human V, J, and D genes and rat constant region genes such as Cµ and C[Symbol font/0x67].  Buelow also teaches that the transgene comprising the heterologous human immunoglobulin light chain locus comprises human V genes and rat constant region genes such as C[Symbol font/0x6C] or C[Symbol font/0x6B] ([0182]; [0184]; [0185]; [0188]) (claims 1 and 9).  Buelow teaches using their transgenic rodent in a method of producing humanized monoclonal antibodies, as recited in claims 11 and 12 ([0083]; [0085]; [0088]; [0089]).  Since Buelow teaches isolating and using nucleic acids encoding monoclonal antibodies ([0089]; [0092]), one of skill in the art would have found obvious to identify antibodies by cloning the immortalized B-cells and sequencing the variable regions of the heavy and light chains.  One of skill in the art would also have found obvious to obtain monoclonal antibodies of interest by re-cloning the identified sequences into an expression vector and introducing this vector into producer cells (claim 12).  Although Buelow does not specifically teach using all six human J genes (claim 1), doing so was practiced in the prior art (see Jakobovitz et al., p. 5, lines 4-5; Fig. 1) and thus, obvious to one of skill in the art with the reasonable expectation of obtaining a transgenic rodent suitable to be used for the production of humanized monoclonal antibodies.  Since Jakobovitz et al. teach that mice can be used to generate humanized antibodies (see p. 5), one of skill in the art would have found obvious to modify Buelow’s teachings by specifically using a mouse as the transgenic rodent (claim 10).
Buelow does not specifically teach the human VH genes recited in claim 1.  However, using such is suggested by the prior art.  For example, Jakobovitz et al. teach that including an array of VH and V[Symbol font/0x6B] gene segments leads to enhanced antibody specificity and affinity against a wide variety of antigens (see Abstract; p. 5; p. 16, lines 24-26; p. 20, lines 6-25).  Furthermore, Brezinschek et al. teach that human B cell only utilize about 30 functional VH genes to generate the antibody repertoire, wherein the 30 genes include all human VH genes recited in the instant claim 1 (Abstract; p. 193, column 1, last paragraph and column 2; p. 194, Table III; p. 196, Table V).  Based on these teachings, one of skill in the art would have known that only a limited number of VH genes are required to generate the human antibody repertoire.  One of skill in the art would have found obvious to modify Buelow by using the functional VH genes taught by Brezinschek et al. to achieve the predictable result of obtaining a transgenic rodent capable of generating a diversity of humanized antibodies with enhanced specificity and affinity against a wide variety of antigens, wherein the diversity of humanized antibodies resembles the human antibody repertoire.  
With respect to claims 7 and 8, Jakobovitz et al. teach that the VH segments can be encoded by the same transgene comprising a dominant selective marker or by different transgenes (Examples 2 and 3).  With respect to the limitation of different selective markers recited in claim 8, one of skill in the art would have found obvious to use different selective markers to ensure that all heterologous heavy and light chain loci are present in the non-human transgenic mammal.  By following the teachings and suggestions in the prior art, one of skill in the art would have arrived at the claimed transgenic non-human mammals.
Thus, the claimed invention was prima facie obvious at the time it was made.

9.	Claims 1, 2, 4, and 7-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buelow taken with both Jakobovitz et al. and Brezinschek et al., in further view of both de Wildt et al. (J. Mol. Biol., 1999, 285: 895-901) and Foster et al. (J. Clin. Invest., 1997, 99: 1614-1627), as evidenced by Lefranc et al. (Exp. Clin. Immunogenet., 2001, 18: 161-174).  
The teachings of Buelow, Jakobovitz et al., and Brezinschek et al. are applied as above for claims 1 and 7-12.  Buelow, Jakobovitz et al., and Brezinschek et al. do not specifically teach the V[Symbol font/0x6B] genes recited in claims 2 and 4.  de Wildt et al. and Foster et al. teach that the functional human V[Symbol font/0x6B] genes include the specific genes recited in claims 2 and 4.  Specifically, de Wildt et al. teach that A17, O12, A19, A20, A27, L2, L6, O18, L8, L12, and B3 are among the most productively rearranged V[Symbol font/0x6B] genes (see paragraph bridging p. 895 and 896; p. 896, Fig. 1; p. 899, paragraph bridging columns 1 and 2).  Foster et al. teach that 30 V[Symbol font/0x6B] genes (including A17, O12, A19, A20, A27, L2, L6, O18, L8, L12, and B3) are productively rearranged to produce the human antibody repertoire.  Foster et al. teach that only the productively arranged genes are translated into functional proteins (see p. 1614, column 2; paragraph bridging p. 1614 and 1615; p. 1617).  Based on these teachings, one of skill in the art would have readily understood that only the productively-arranged genes are needed to generate antibodies and would have found obvious to further modify the teachings of Buelow, Jakobovitz et al., and Brezinschek et al. by using the functional human V[Symbol font/0x6B] genes taught by de Wildt et al. and Foster et al. to achieve the predictable result of obtaining a transgenic rodent capable of generating a diversity of antibodies with enhanced specificity, wherein the diversity of antibodies resembles the human antibody repertoire.  As evidenced by Table 3 in Lefranc et al., A17, O12, A19, A20, A27, L2, L6, O18, L8, L12, and B3 genes disclosed by de Wildt et al. and Foster et al. are the V[Symbol font/0x6B] genes 2-30, 1-39, 2-28, 1-27, 3-20, 3-15, 3-11, 1-33, 1-9, 1-5, and 4-1, respectively, as recited in claims 2 and 4.  By following the teachings and suggestions in the prior art, one of skill in the art would have arrived at the claimed transgenic non-human mammals.
Thus, the claimed invention was prima facie obvious at the time it was made.

Response to Arguments
10.	The arguments and the 132 Declaration filed on 12/1/2021 have been considered but not found persuasive.
	The 132 Declaration argues that: (1) Buelow and Jakobovitz do not identify specific gene segments to include in the heavy and light chain loci; (2) Jakobovitz does not include VH1-69, V[Symbol font/0x6B]1-5, V[Symbol font/0x6B]1-9, and V[Symbol font/0x6B]3-31; and (3) none of Brezinschek de Wildt et al. and Foster describes transgenic animals.
	These arguments are not found persuasive because they do not address the combination of all cited references.

	The 132 Declaration argues that, although Brezinschek teaches that VH3-23 and V3-30 are used at a higher frequency in productive rearrangements, these gene segments were not reported by Jakobovitz.  The 132 Declaration points to Table III in Jakobovitz for support. 
This is not found persuasive.  Jakobovitz does not teach that the rearrangements are limited to those disclosed in Table III.  Jakobovitz’s transgenic animal comprises a transgenic locus (yH2) containing 66 human VH genes.  Jakobovitz teaches that, out of the 66 VH genes found on yH2, only 37 are functional.  Jakobovitz teaches that the transgenic animal utilizes at least 11 out of these 37 functional VH genes (see paragraph bridging p. 36 and 37).  The teaching of “at least” in Jakobovitz suggests that the data presented in Table III is not exhaustive and that the transgenic animal could utilize more than 11 functional VH genes.  Jakobovitz provides the suggestion to use between 11 and 37 functional VH genes.  Importantly, Jakobovitz teaches that the VH gene utilization by the transgenic animal is similar to the VH genes usage in humans as taught by Brezinschek (see p. 37, lines 4-13; p. 48, lines 10-15).  Thus, Jakobovitz considers Brezinschek pertinent to obtaining transgenic animals capable of producing humanized antibodies.  One of skill in the art would have looked at Brezinschek for guidance in identifying additional functional VH genes which could be used in transgenic animals to obtain a repertoire resembling the human antibody repertoire.  
For these reasons, the argument in the 132 Declaration that Jakobovitz does not report that VH3-23 and VH3-30 are used in the animals is not found persuasive.

The 132 Declaration states that the 100 kb segment spanning the L13-L5 region (comprising V[Symbol font/0x6B]1-5/L12 and V[Symbol font/0x6B]3-31/L6) has been purposefully deleted by Jakobovitz from the light chain locus.
While Jakobovitz’s focus was on specific proximal V[Symbol font/0x6B] gene segments (see paragraph bridging p. 32 and 33), there is nothing in Jakobovitz to discourage from using L12 and L6.  Table IV in Jakobovitz discloses that O2, L5, A20, O8, L1, A30, B3, and A27 are used by the transgenic mice for antibody rearrangement.  All of these genes are also listed by de Wildt and Foster as belonging to the most frequently used V[Symbol font/0x6B] genes in the human repertoire (see Fig. 1 on p. 896 in de Wildt; see Table IV on p. 1617 in Foster).  Thus, Jakobovitz provides evidence for a reasonable expectation of success that the genes of de Wildt and Foster would be utilized by the transgenic animal to make humanized antibodies representing the human repertoire.
For the reasons above, applicant’s argument that Jakobovitz teaches away from including L6, L8, and L12 and from the combination with de Wildt and Foster is not found persuasive.

The 132 Declaration argues de Wildt teaches that V[Symbol font/0x6B]3-11 (L6) and V[Symbol font/0x6B]2-30 (A17) were not among the top six most frequently used gene segments.
This is not found persuasive because there is no requirement for that L6 and A17 to be among the top six most frequently used gene segments.  Both V[Symbol font/0x6B]3-11 (L6) and V[Symbol font/0x6B]2-30 (A17) are among the most productively rearranged V[Symbol font/0x6B] genes (see de Wildt, paragraph bridging p. 895 and 896; p. 896, Fig. 1).  Consistent with de Wildt, Foster teaches that A17 and L6 are productively rearranged with high frequency (see Table IV).

The 132 Declaration argues that the lack of unpredictability is further demonstrated by the results obtained with the claimed transgenic animals (Exhibit A) showing that the gene segments most frequently used in the claimed animals are not the same as the gene segments reported in human B cells or Jakobovitz’s transgenic animals.  The 132 Declaration states that the lack of predictability could be explained in part by differences in the Ig genes spacing between human B cells and transgenic loci (Exhibit B).  The 132 Declaration argues that one cannot state that the VH segments in a transgenic locus can rearrange with frequencies which are independent of the genomic location. 
However, the claims only require a transgenic animal comprising the claimed gene segments; the claims are not limited by which segments are productively rearranged by the transgenic animal.  Thus, the argument that the claimed transgenic animal does not productively rearrange all of the introduced gene segments is not material to the claims and rejection.  
The applicant did not modify the animal such as to select for specific rearrangements and thus, the applicant had no control over the rearrangements occurring in the transgenic animal.  The applicant just identified rearrangements which would necessarily occur once the recited gene segments were integrated into the animal’s genome.  The fact that applicant has recognized rearrangements which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The cited prior art provides the motivation and the reasonable expectation of success in arriving at the invention.  There is nothing unpredictable about introducing the recited gene segments into an animal to obtain a transgenic animal comprising the gene segments as claimed.  

6.	Claims 1, 2, 4, and 7-12 are rejected.  Claims 3 is objected to.  Claim 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633